Citation Nr: 1121641	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  05-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for residuals of prostate cancer with voiding dysfunction from May 1, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, following the conduct of a mandatory review examination, decreased the Veteran's evaluation of his prostate cancer residuals to 20 percent effective May 1, 2005.  The Veteran appealed.

In an August 2005 rating decision, the RO increased the rating for residuals of prostate cancer with voiding dysfunction to a 40 percent rating, effective May 1, 2005.  The Veteran continued his appeal, requesting a 60 percent evaluation for residuals of prostate cancer.  See November 2008 written brief presentation.

The Veteran requested a hearing at the Pittsburgh RO to discuss his reduction.  Subsequently, the Veteran and his representative informally met with a VA employee to discuss his case, in lieu of a hearing.  A statement describing the meeting is of record.

In December 2008, the Board remanded the issue listed on the title page.  The case has been returned to the Board for further appellate review.

The issues of entitlement to service connection for depression secondary to the service connected disorders, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders have been raised by the record.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate and immediate action.  The Board notes that these claims were previously referred in the December 2008 Board decision but no action has been taken by the agency of original jurisdiction.



FINDING OF FACT

The credible evidence of record shows that since May 1, 2005, residuals of prostate cancer with voiding dysfunction have not been manifested by the need to wear absorbent materials which must be changed more than four times per day. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent for prostate cancer residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.  Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining  identified and available evidence needed to substantiate the claim and, as warranted by law, affording VA examinations.   In December 2008, the Board remanded the claim to provide the Veteran with another examination.  That examination was completed in May 2009.  Thus, the remand instructions have been completed.

The Veteran was provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal arises from the February 2005 rating decision that reduced the evaluation for prostate cancer to 20 percent, effective May 1, 2005.  In an August 2005 rating decision, the RO determined that the appropriate disability evaluation for the residuals of prostate cancer a voiding dysfunction was 40 percent.  That rating was assigned effective May 1, 2005.

The Veteran's prostate cancer residuals are currently rated as 40 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  There is no lay or medical evidence of any renal dysfunction.  Thus, those criteria will not be considered.

Under 38 C.F.R. § 4.115a, a 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or wearing of absorbent materials which must be changed more than four times per day.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer with voiding dysfunction since May 1, 2005.  Throughout the appeal, the credible evidence has not shown that the Veteran requires the use of an appliance or wearing of absorbent materials which must be changed more than four times per day.  For example, after the Veteran underwent the prostectomy, the examiner stated he voided with excellent control.  See February 2004 VA treatment record.  In April 2004, the examiner stated the Veteran had regained relatively good urinary continence except for some stress incontinence.  See VA treatment record.  In an April 2004 VA examination report, the examiner stated the Veteran had regained "good urinary control."  He noted the Veteran did not wear a pad except when working.  The examiner concluded the Veteran had primarily stress incontinence at that time.  In July 2004, the examiner reported the Veteran currently had "very mild stress incontinence."  He stated the Veteran did not wear any pads.  See VA treatment record.

In September 2004, the Veteran reported he did not typically wear a urinary protection pad.  He stated he wore a security pad if he was going to be out in dress clothes and he is concerned about stress incontinence when he coughed or sneezed.  See VA treatment record.  In a December 2004 VA treatment record the Veteran denied any frequency or urgency.  He reported nocturia one to two times, and his force of stream as being varying between good and strong.  He reported using about two pads a day.  See VA treatment record.  That record is silent for complaints of urinary incontinence.  In January 2005, the Veteran admitted to genitourinary dribbling.  See VA treatment record.  

In December 2005, the Veteran reported he would have to change his clothes and pad several times a day.  In March 2006 and August 2006 VA treatment records, the examiner stated it sounded like the Veteran had moderate stress incontinence and that he used approximately four pads per day.  

In March 2008, the examiner noted the Veteran was "very vague" with regard to his incontinence symptoms.  She stated, "When I questioned him how many pads he wears, he stated he did not know but thought that his leaking was somewhat better since the coaptite injection.  He thinks 2-3 pads per day."  See VA treatment record.  In May and June 2008, two, different examiners noted the Veteran was very vague about his incontinence symptoms, but stated he used two to three pads per day.  See VA treatment records.  In the May 2008 VA treatment record, the examiner noted the Veteran had had coaptite injections in the past, which had helped slightly.  In August 2008, he reported using two to three pads per day.  Significantly, he reported only losing drops of urine with activity, and he changed the pads for hygienic purposes.

At the May 2009 VA examination, the examiner stated the Veteran was "a very poor historian."  The Veteran reported voiding eight times during the day and twice at night.  He denied hesitancy or pain or burning with urination.  The Veteran reported incontinence and stated he had been leaking urine since his prostate surgery.  He stated he used a pad and changed it four to five times per day.  The Veteran reported he had tried to use adult diapers, which he needed to cut down.  He denied using any external appliance or bag.  The examiner noted that the Veteran told him that they "were going to give him injections to pump up the urethra, but he states that they did not proceed with the injections."  See VA examination report.  He stated that on three occasions during the prior year he  needed to change his clothes due to bladder accidents.

The Board finds that the most credible evidence establishes that the Veteran changes absorbent materials at most four times a day.  The Board is aware that at the May 2009 VA examination, the Veteran reported he changed the pad between four to five times a day.  Thus, it could be argued that the Veteran should be awarded a 60 percent evaluation at least as of the day of the May 2009 VA examination since changing a pad five times a day would fall under the criteria for a 60 percent evaluation.  The Veteran's report of the changing of his pad more than four times a day is, however, of questionable credibility.  For example, in March 2008, the examiner noted that when she asked the Veteran how many pads he wore, the Veteran was unable to tell the examiner.  The examiner stated, "He thinks 2-3 pads per day."  On several other occasions the examiner opined that the appellant was very vague when describing any urinary incontinence.  The Board finds, however, that if someone is changing pads on a daily basis, that it is not unreasonable to expect that person to state without hesitation and without vagueness how many pads he was wearing a day.  In other words, the Veteran's inability to precisely state how many pads he wore when initially asked is indicative of his questionable credibility pertaining to this subject matter.

In addition, in the March 2008 treatment record, the examiner noted that the Veteran stated his symptoms had gotten better after having receiving a coaptite injection.  See VA treatment record.  In the May 2008 treatment record, the examiner stated that the Veteran had had coaptite injections in the past, which had helped "slightly."  See VA treatment record.  However, at the May 2009 VA examination, the examiner noted, "The [V]eteran does recall that they were going to give him injections to pump up the urethra, but he states that they did not proceed with the injections."  See VA examination report.  These statements are inconsistent.  He reported receiving an injection in March 2008, but then denied any injections approximately one year later.  This inconsistency causes the Board to further question the Veteran's credibility.  

Lastly, the three, different examiners saw the Veteran in March, May, and June 2008.  Significantly, each noted that the Veteran was very vague with his symptoms regarding incontinence.  Indeed, the May 2009 examiner described the appellant as "a very poor historian."  This has further caused the Board to gravely question the Veteran's credibility, which goes towards the accuracy of how many times he changes pads during the day.

For these reasons, the Board concludes that the Veteran's unverified report of having to change pads more than four times a day is devoid of credibility.  The Board accords that particular statement no probative value, and finds that the preponderance of the credible evidence is against concluding that the Veteran needs to change pads more than four times a day to warrant a 60 percent evaluation.

The symptoms presented by the service-connected residuals of prostate cancer with voiding dysfunction are fully contemplated by the rating schedule.  There is no evidence the service-connected disability picture is exceptional when compared to other veterans with the same or similar disability.  There is also no evidence throughout the appeal that this aspect of the service-connected disability necessitated frequent hospitalization.  While the Veteran has made allegations that the disability had affected his work, the Board assigns such statements decreased probative value due to the determination that the appellant's statement regarding the frequency of pad changes to not be credible.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
As such, entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer with voiding dysfunction is denied.  The Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Fenderson during this time period.  
 
The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 40 percent for residuals of prostate cancer with voiding dysfunction from May 1, 2005, is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


